Exhibit 10.16

UNISYS CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT INCOME PLAN

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2005

PREAMBLE

The Unisys Corporation Supplemental Executive Retirement Income Plan, as amended
and restated (the “Supplemental Plan”), was adopted by Unisys Corporation (the
“Company”) to provide for the payment of supplemental pension benefits to
certain employees who retire under the terms of the Unisys Pension Plan (the
“Company Plan”). Capitalized terms which are used and not otherwise defined in
this Supplemental Plan have the same definition assigned to them in the Company
Plan.

The Supplemental Plan was originally adopted by Burroughs Corporation, effective
January 1, 1976, and prior to April 1, 1988, was known as the Burroughs
Corporation Supplemental Executive Retirement Income Plan (the “Burroughs
Plan”). The Burroughs Plan provided for the payment of supplemental pension
benefits to employees of the Company who participated in the Burroughs
Employees’ Retirement Income Plan. Prior to April 1, 1988, the Company also
maintained the Sperry Excess Benefit Plan (the “Sperry Plan”) which provided for
the payment of supplemental pension benefits to employees of the Company who
participated in Part A of the Sperry Retirement Program. (The Burroughs Plan and
Sperry Plan will be collectively referred to hereinafter as the “Prior
Plan(s).”) Effective April 1, 1988, supplemental pension benefits will be
provided to employees who participate in the Unisys Pension Plan pursuant to the
terms of the Supplemental Plan.

The provisions of Part IV of the Supplemental Plan (effective from April 1, 1988
through May 31, 1988) have been amended and restated effective June 1, 1988 and
later amended and restated effective January 1, 2005 and Part IV was renamed the
Unisys Corporation Elected Officers’ Pension Plan. The provisions of that Plan
are set forth in a separate plan document.

This document is an amendment and restatement of the Supplemental Plan,
effective as of January 1, 2005, and includes all amendments to the Plan made
through December 31, 2006. Effective after December 31, 2006, the Supplemental
Plan is frozen and no additional benefits shall be accrued hereunder.

Purpose

The Supplemental Plan (which consolidates the provisions of Parts I and II of
the Burroughs Plan) provides for the payment of pension benefits that would have
been paid under the Company Plan but for the benefit limitations imposed by the
Internal Revenue Code (the

 

1



--------------------------------------------------------------------------------

“Code”). The Supplemental Plan also provides for the payment of pension benefits
that would have been paid under the Company Plan if deferred salary, bonuses and
commissions had been included in the calculation of the employee’s Compensation.

Effective Date

The Supplemental Plan, as amended and restated, herein is effective January 1,
2005, except as otherwise required by law or provided herein. Effective after
December 31, 2006, the Supplemental Plan is frozen and no additional benefits
shall be accrued hereunder.

Any former Employee who has retired or terminated employment before April 1,
1988 shall receive no additional rights as a result of this amended and restated
Supplemental Plan, but shall have a right to benefits, if any, determined in
accordance with the terms of the Prior Plan in effect on the date of retirement
or other termination of employment.

ARTICLE I - SUPPLEMENTAL BENEFITS

1.1 Eligibility

(a) Each Employee who is a Participant in the Company Plan and whose pension
benefits payable under the Company Plan are limited by the compensation or
benefit limitations set forth in Sections 401(a)(17) or 415 of the Code shall be
eligible for the benefits described in Section 1.2(a)(1) hereunder.

(b) Each Employee who is a Participant in the Company Plan and who has elected
to defer base pay, bonus and commissions shall be eligible for the benefits
described in Section 1.2(a)(2) hereunder.

(c) An Employee who terminates employment prior to earning a vested right in an
accrued benefit under the Company Plan will not be eligible to receive the
benefits provided hereunder.

(d) Notwithstanding any provision in this Plan to the contrary, an Employee who
is hired or rehired on or after January 1, 2007 shall not become a Participant
in the Plan (or resume participation in the Plan).

1.2 Calculation of Supplemental Pension Benefit

(a) Subject to subsections (b) and (e), an eligible Employee or the Employee’s
Beneficiary, if applicable, shall be entitled to receive a supplemental pension
benefit equal to the pension benefit that would have been paid to the Employee
or Beneficiary under the terms of the Company Plan, calculated as if:

 

2



--------------------------------------------------------------------------------

(1) the Company Plan were administered without regard to the compensation and
benefit limitations imposed under Sections 401(a)(17) or 415 of the Code; and

(2) any deferred compensation under an arrangement approved by the Board not
included in the Company Plan had been included in the Employee’s Compensation in
the month in which the Employee would have received the bonus or variable
compensation amount or salary (but for the Employee’s election to defer).

(b) The supplemental pension benefit calculated under Subsection (a) shall be
reduced by any benefit payable under the Company Plan, calculated as if such
benefit is payable in the same form as the benefit payable under the
Supplemental Plan. The calculation will be made by utilizing methods and
assumptions that the Committee deems to be reasonable.

(c) For purposes of Subsection (a)(2), the subsequent receipt of any deferred
annual bonus amount or salary included in the Employee’s benefit accrual under
the Company Plan shall not be considered for purposes of benefit calculation
hereunder.

(d) The supplemental pension benefit calculated under Subsection (a) shall
exclude any amount of a Participant’s accrued benefit payable under the Company
Plan attributable to the 2000 Additional Benefit, the 2001 Additional Benefit
and the 2002 Additional Benefit described in Appendix I of the Company Plan.

(e) Notwithstanding any provision in this Plan to the contrary, a Participant
shall not accrue any additional service, benefits or cash balance pay credits
after December 31, 2006, nor shall any compensation earned by a Participant
after December 31, 2006 be considered in calculating a Participant’s benefit,
provided, however, that a Participant shall continue to earn interest credits
and service for vesting and for determining eligibility for early retirement
benefits and subsidies.

ARTICLE II - GENERAL PROVISIONS OF THE SUPPLEMENTAL PLAN

2.1 Survivor Benefits

The pre-retirement surviving spouse benefit provisions under the Company Plan
shall also apply under this Supplemental Plan.

2.2 Vesting Benefits

Any benefit payable under this Supplemental Plan shall be vested in the same
manner and percentage as benefits accrued under the Company Plan.

 

3



--------------------------------------------------------------------------------

2.3 Forfeiture of Benefits

Any benefit payable under this Supplemental Plan shall be forfeitable in the
event it is found by the Committee that a retired member hereunder, either
during or following termination of employment with the Company, willfully
engaged in any activity which is determined by the Committee to be materially
adverse or detrimental to the interests of the Company, including any activity
which might reasonably be considered by the Committee to be of a nature
warranting dismissal of an employee for cause. If the Committee so finds, it may
suspend benefits to such retired member and, after furnishing notice to the
retired member, may terminate benefits under this Supplemental Plan. The
Committee will consider in its deliberation relative to this provision any
explanation or justification submitted to it in writing by the retired member
within 60 days following the giving of such notice.

Except as heretofore provided for in this Section 2.3, the acceptance by a
retired member of any benefit under this Supplemental Plan shall constitute an
agreement with the provisions of this Supplemental Plan and a representation
that he or she is not engaged or employed in any activity serving as a basis for
suspension or forfeiture of benefits hereunder. The Committee may require each
retired member eligible for a benefit under this Supplemental Plan to
acknowledge in writing prior to payment of such benefit that he or she will
accept payment of benefits under this Supplemental Plan only if there is no
basis for such suspension or forfeiture.

2.4 Administration

This Supplemental Plan shall be administered by the committee or such other
person or persons (or his or their delegate(s)) (the “Committee”) appointed by
the Board of Directors to administer the Company Plan. The Committee shall
administer this Supplemental Plan in a manner consistent with the administration
of the Company Plan, except that this Supplemental Plan shall be administered as
an unfunded plan which is not intended to meet the qualification requirements of
Section 401 of the Internal Revenue Code. The Committee’s decision in all
matters involving the interpretation and application of this Supplemental Plan
shall be final.

2.5 Payment of Benefits

Payment of vested benefits under this Supplemental Plan shall be made as
provided below:

(a) The Participant’s Retirement Accumulation Account shall be payable in a lump
sum upon the Participant’s separation from service.

(b) The Participant’s Residual Annuity shall be payable at the later of the
Participant’s separation from service or his or her attainment of age 55 as a
life annuity, if the Participant is single, or as a reduced (actuarial
equivalent) joint and 50% survivor annuity, if the Participant is married. Such
reduction shall be consistent with the factors applicable under the Company
Plan. Other forms of annuity payments may be permitted if allowed under
Section 409A of the Internal Revenue Code and regulations issued thereunder. All
payments commence on the first day of the month coincident with or next
following attainment of eligibility.

 

4



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, distributions upon a Participant’s separation
from service may not be made earlier than six months following the date of the
Participant’s separation from service, if a committee, composed of the Chief
Financial Officer of the Company and the Company’s head of worldwide Human
Resources, determines that such Participant is a Key Employee as provided in
Section 409A of the Internal Revenue Code and regulations issued thereunder. Any
benefit accrued and vested as of December 31, 2004 is exempt from the six-month
delay.

2.6 Employees’ Rights

An employee’s rights, or the rights of an employee’s beneficiary, under this
Supplemental Plan, except as to eligibility for a vested benefit and except as
specifically altered by the terms of this Supplemental Plan shall be the same as
such person’s rights under the Company Plan, except that such person shall not
be entitled to the payment of any benefits under this Plan from the trust
established under the Company Plan. Benefits under this Supplemental Plan shall
be payable from the general assets of the Company.

2.7 Amendments and Discontinuance

The Company expects to continue this Supplemental Plan indefinitely, but
reserves the right to amend or discontinue it if, in its sole judgment, such a
change is deemed necessary or desirable. However, if the Company should amend or
discontinue this Supplemental Plan, the Company shall be liable for any benefits
accrued under this Supplemental Plan as of the date of such action. Any change
to the Plan which adversely affects a Participant’s or Beneficiary’s rights to
benefits and/or the amount, form and manner in which benefits are accrued,
vested and/or paid shall not affect the Participant’s or Beneficiary’s benefits
accrued up to the date of the change. Changes which adversely affect the
Participant’s or Beneficiary’s rights under the Plan may only take effect on the
adoption date of the change and on a going forward basis. Notwithstanding the
foregoing, no Participant consent is necessary if any modification, amendment,
suspension or termination of the Supplemental Plan is necessary to comply with
the requirements of Code section 409A.

2.8 Claims Procedure

(a) Claims. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “claimant”),
or requesting information under the Plan shall present the request in writing to
the Committee, which shall respond in writing or electronically. The notice
advising of the denial shall be furnished to the claimant within ninety
(90) days of receipt of the benefit claim by the Committee, unless special
circumstances require an extension of time to process the claim. If an extension
is required, the Committee shall provide notice of the extension prior to the
termination of the ninety (90) day period. In no event may the extension exceed
a total of one hundred eighty (180) days from the date of the original receipt
of the claim.

 

5



--------------------------------------------------------------------------------

(b) Denial of Claim.

If the claim or request is denied, the written or electronic notice of denial
shall state:

 

  •  

The reason(s) for denial;

 

  •  

Reference to the specific Plan provisions on which the denial is based;

 

  •  

A description of any additional material or information required and an
explanation of why it is necessary; and

 

  •  

An explanation of the Plan’s claims review procedures and the time limits
applicable to such procedures, including the right to bring a civil action under
section 502(a) of ERISA.

(c) Review of Claim. Any claimant whose claim or request is denied or who has
not received a response within sixty (60) days may request a review by notice
given in writing or electronic form to the Committee. Such request must be made
within sixty (60) days after receipt by the claimant of the written or
electronic notice of denial, or in the event the claimant has not received a
response, sixty (60) days after receipt by the Committee of the claimant’s claim
or request. The claim or request shall be reviewed by the Committee which may,
but shall not be required to, grant the claimant a hearing. On review, the
claimant may have representation, examine pertinent documents, and submit issues
and comments in writing.

(d) Final Decision. The decision on review shall normally be made within sixty
(60) days after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing or in electronic form and shall:

 

  •  

state the specific reason(s) for the denial;

 

  •  

reference the relevant Plan provisions;

 

  •  

state that the claimant is entitled to receive, upon request and free of charge,
and have reasonable access to and copies of all documents, records and other
information relevant to the claim for benefits; and

 

  •  

state that the claimant may bring an action under section 502(a) of ERISA.

All decisions on review shall be final and bind all parties concerned.

2.9 Benefit Offsets for Overpayments. If a Participant or Beneficiary receives
benefits hereunder for any period in excess of the amount of benefits to which
he was entitled under the terms of the applicable terms of the Plan, such
overpayment shall be offset against current or future benefit payments, as
applicable, until such time as the overpayment is entirely recouped by the Plan
as determined by the Committee in its sole discretion.

 

6



--------------------------------------------------------------------------------

2.10 Withholding. All federal, state and local income, employment or other taxes
required to be withheld in connection with a benefit payment under the
Supplemental Plan shall be the sole responsibility of the Employee. To the
extent not otherwise paid for by Employee, the Company shall have the right to
deduct from any wages or other compensation payable to the Employee or any
payment made pursuant to this Supplemental Plan any such taxes, as the Committee
may determine in its sole discretion.

IN WITNESS WHEREOF, and as evidence of the adoption of the Plan as amended and
restated herein, Unisys Corporation has caused this instrument to be executed by
its duly authorized representatives.

 

UNISYS CORPORATION: By:  

/s/ Patricia A. Bradford

  Patricia A. Bradford Dated: December 22, 2006 By:  

/s/ Janet Brutschea Haugen

  Janet Brutschea Haugen Dated: December 27, 2006

 

7